Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 11/04/2020 has a total of 22 claims pending in the application; there are 4 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.      
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7, 11-13, 15-16, 18 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the acronym “HARQ” without a corresponding meaning the letters. Examiner suggests amending the base claims to recite “...a Hybrid Automatic Repeat Request (HARQ)” instead. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. Publication No. (US 2021/0007096 A1) in view of Sorrentino et al. Publication No. (US 2019/0045507 A1).  

Regarding claim 1, Huang teaches a method comprising: 
a UE (access terminal 116 FIG.1) receiving a sidelink (SL) configured grant (sidelink (SL) grant e.g. DCI (Downlink Control Information) to configure one or more transmission resources available for SL transmissions by the UE (the network node eNB transmit a sidelink (SL) grant e.g. DCI (Downlink Control Information) for scheduling PSCCH (Physical Sidelink Control Channel) and/or PSSCH (Physical Sidelink Shared Channel) [0363-365] FIG.20); 
during one of said periods, transmitting one or more SL transmissions of at least one transport block (TB) using the one or more transmission resources configured by the SL configured grant (the UE is configured or pre-configured with the sidelink resource pool for sidelink transmission, the UE is triggered to select resources for a TB “based on the grant from eNB”, the UE selects a first resource for transmission of the TB based on assigned time period [0449-450] FIG.20); 
receiving a downlink control information (DCI) to schedule a SL 10retransmission of a TB (The UE receives a Downlink Control Information (DCI), that is the sidelink grant of the TB and  performs PSCCH and PSSCH on PC5 interface based on the received DCI [0363-364] FIG.11); 
wherein the TB to be retransmitted corresponds to a TB of the at least one TB transmitted by the UE using the configured transmission resources within the one of the periods (the UE perform sidelink transmission in a sidelink resource pool to transmit a first (scheduling) SCI indicating a scheduled PSSCH carrying a first Transport Block (TB) in a first slot in the sidelink resource pool, if MIMO scheme is concerned, two TBs are considered to be carried in the scheduled PSSCH [0367-370] FIG.11); 
transmitting a SL transmission containing a retransmission of the 15transport block of the at least one TB using resources specified in the DCI (the UE uses the received sidelink grant “e.g. the DCI” to determine the number of HARQ retransmissions and the set of subframes in which transmission of SCI and SL-SCH occur [0288]  , (the HARQ occasion may be associated with a (short-term) reserved resource comprising a SCI scheduling the first TB and containing the first field indicating a (special) value. In one embodiment, the (special) value is configured per resource pool. The (special) value may indicate how many reserved resource(s) in time domain for HARQ based retransmission of the first TB [0377-378] FIG.11)  
Huang does not explicitly teach wherein the UE repeats on a periodic basis within each of a plurality of periods.
Sorrentino teaches wherein the UE repeats on a periodic basis within each of a plurality of periods (Sorrentino: a UE receives semi-persistent scheduling (SPS) configurations defining a plurality of periodic transmission opportunities for the UE having different periods for the periodic transmission opportunities [0089] each repetition of periodic control/data resources allocation is based on the SPS configuration [0089-90] Each of the SPS configurations define a plurality of periodic transmission opportunities for the wireless device, at least two of the two or more SPS configurations having different periods for the periodic transmission opportunities [0095-98] FIG.4).  
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Huang by the teaching of Sorrentino to have the UE repeats on a periodic basis within each of a plurality of periods in order to alleviate the latency of bearers for both multicast and unicast transmissions and meet V2X end to end latency requirements (Sorrentino: [0122-128] FIG.6).

Regarding claim 2, Huang teaches the method of claim 1 wherein the TB to be retransmitted 20corresponds to a last TB transmitted by the UE within the one of the periods (the UE may transmit an initial or new sidelink transmission of the TB in the first slot by scheduling reserved resources in a periodic manner e.g., every Z ms duplicate the short-term reserved resources [367-370] FIG.11).  

Regarding claim 3, Huang teaches method of claim 1 wherein a maximum of one TB is transmitted by the UE in each period (transmitting TB in each  TTI include resource reservation information for the current transmission and for one upcoming retransmission [0277] time gap filed in the SCI for transmitting scheduled TB [0367-369] FIG.15).  

Regarding claim 4, Huang teaches method of claim 1 wherein the DCI contains a HARQ process ID that is different from the HARQ process ID contained in the SCI (the grant e.g., DCI indicate a unicast sidelink HARQ feedback and groupcast sidelink HARQ [0186] FIG.6).   

25 Regarding claim 5, Huang teaches method of claim 1 wherein the DCI contains a HARQ process ID, and the HARQ process ID in the DCI is associated with the one of the periods based on a time location of a first SL transmission resource of the one of the periods, a configured maximum HARQ process number and a periodicity of the resources available for SL transmission (deliver the configured sidelink grant e.g., DCI with the associated HARQ information and the value of the highest priority of the sidelink logical channel(s) in the MAC PDU to the Sidelink HARQ Entity for this subframe [0355-357]  the HARQ occasion may be associated with a (short-term) reserved resource comprising a SCI scheduling the first TB and containing the first field indicating a (special) value [0378-381] FIG.6).  

30 Regarding claim 6, Huang teaches method of claim 1, further comprising retransmitting a TB of the at least one TB transmitted using resources configured for the configured grant in another period other than the one of the periods (transmitting TB in each  TTI include resource reservation information for the current transmission and for one upcoming retransmission [0277] time gap filed in the SCI for transmitting scheduled TB [0367-369] FIG.15).    

Regarding claim 7, Huang teaches method of claim 1 wherein: 86592322US02 83 the configured grant includes a physical uplink control channel (PUCCH) resource associated with each period (A sequence-based PSFCH format with one symbol for unicast and groupcast including sequence of PUCCH format 0 is the starting point, a PSFCH format based on PUCCH format spanning all available symbols for sidelink in a slot [0246-252] FIG.; the method further comprising: for each period, transmitting HARQ feedback on the PUCCH resource 5associated with the period, wherein the PUCCH resource is only used for HARQ feedback associated with the last TB transmitted in the period (transmitting SL HARQ feedback on unicast and groupcast associated with corresponding TB [0201-206] FIG.19). 

Regarding claims 8-12, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from the “base station” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

	Regarding claims 13-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from an “apparatus” which is the UE side with a memory and processor (Huang: 250-FIG.2) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 19-22, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from an “apparatus” which is the eNB side with a (Huang: 210-FIG.2) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.     

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472